EXHIBIT 10.1
REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of April 11, 2011 (this
“Agreement”), is made between Primo Water Corporation, a Delaware corporation
(the “Company”), and Omnifrio Beverage Company, LLC, an Ohio limited liability
company (“Omnifrio”). Certain capitalized terms used in this Agreement are
defined in Section 7. All other capitalized terms used in this Agreement without
definition shall have the meanings ascribed to such terms in the Purchase
Agreement (as defined below).
A. On March 8, 2011, Primo Products, LLC, a North Carolina limited liability
company and a wholly-owned subsidiary of Company (“Primo Products”), the
Company, Omnifrio and certain members of Omnifrio (“Members”) entered into an
Asset Purchase Agreement (the “Purchase Agreement”) pursuant to which Primo
Products is acquiring certain assets in exchange for cash and Registrable
Securities, all as more fully described in the Purchase Agreement.
B. Simultaneously herewith, Omnifrio is entering into a Lock-Up Agreement,
restricting the resale of Registrable Securities as therein provided.
C. As a condition to the execution of the Purchase Agreement and the Closing
thereunder, Omnifrio requires that this Agreement be executed by the parties and
delivered to Omnifrio.
Now, therefore, the parties hereto agree as follows:
1. Registration of Registrable Securities.
(a) Registration. The Company will use its commercially reasonable efforts to
register, in accordance with the provisions of this Agreement, all the
Registrable Securities and to have the Registration Statement declared effective
within 181 days of the Closing Date. The Company will pay all Registration
Expenses incurred in connection with the Registration.
(b) Postponement of Registration or Use of Registration Statement. The Company
may postpone for a reasonable period of time, not to exceed 30 days each time it
exercises its rights under this clause (b), (i) the filing of a prospectus or
the effectiveness of the Registration Statement or (ii) Omnifrio’s use of and
ability to make sales pursuant to the Registration Statement, if, in either such
case, the Company furnishes to Omnifrio a certificate signed by the Chief
Executive Officer of the Company stating that the Company believes that either
the Registration or Omnifrio’s use of or making sales pursuant to the
Registration Statement would be reasonably likely to have a material adverse
effect on any proposal or plan by the Company to engage in any acquisition of
stock or assets (other than in the ordinary course of business) or any merger,
amalgamation, consolidation, tender offer or similar transaction, or otherwise
would require disclosure of material nonpublic information that would not be in
the best interests of the Company and its shareholders; provided that the
Company may not effect such a postponement more than two times in any 12-month
period. If the Company so postpones the filing of a prospectus or the
effectiveness of the Registration Statement, the Company will pay all
Registration Expenses incurred in connection with any such postponement.

 

 



--------------------------------------------------------------------------------



 



2. Registration Procedures. The Company will use its commercially reasonable
efforts to effect the registration and sale of the Registrable Securities in
accordance with Omnifrio’s intended method of disposition thereof. Without
limiting the generality of the foregoing, the Company will:
(a) prepare and file the Registration Statement with the Commission, make all
required filings with FINRA and thereafter use its commercially reasonable
efforts to cause the Registration Statement to become effective within 181 days
after the Closing Date; provided that (i) before filing the Registration
Statement or any amendments or supplements thereto, the Company will furnish to
one firm of counsel selected by Omnifrio copies of all such documents proposed
to be filed; and (ii) at the Company’s election, the Registrable Securities may
be included in any Registration Statement filed by the Company to register
shares owned by it or any other stockholder;
(b) prepare and file with the Commission such amendments and supplements to the
Registration Statement and such free writing prospectuses under Rule 433 (each,
a “Free Writing Prospectus”) as may be necessary to keep the Registration
Statement effective until the earliest of (i) three years from the Closing Date,
(ii) such time as all of the Registrable Securities held by Omnifrio at such
time could be sold without restriction in a single transaction under Rule 144,
and (iii) such time as all of the Registrable Securities have been disposed of
by Omnifrio in accordance with the intended methods of disposition set forth in
the Registration Statement (but in any event not before the expiration of any
longer period required under the Securities Act); provided that, at any time
after the Company becomes eligible to register its common stock on Form S-3, the
Company may, if the Company so chooses, convert the then effective Registration
Statement into a shelf Registration Statement on Form S-3 so as to enable
Omnifrio to sell its common stock pursuant thereto from time to time in
accordance with Rule 415;
(c) comply with the provisions of the Securities Act with respect to the
disposition of the Registrable Securities until such time as all of the
Registrable Securities have been disposed of by Omnifrio in accordance with the
intended methods of disposition set forth in such Registration Statement;
(d) furnish to Omnifrio such number of copies, without charge, of the
Registration Statement, each amendment and supplement thereto, including each
preliminary prospectus, final prospectus, any Free Writing Prospectus, all
exhibits and other documents filed therewith and such other documents as
Omnifrio may reasonably request in order to facilitate the disposition of the
Registrable Securities;
(e) use its commercially reasonable efforts to register or qualify the
Registrable Securities under such other securities or blue sky laws of such
United States jurisdictions as Omnifrio reasonably requests and do any and all
other acts and things that may be reasonably necessary or reasonably advisable
to enable Omnifrio to consummate the disposition in such jurisdictions of the
Registrable Securities; provided that the Company will not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in any such jurisdiction or (iii) consent to general service of process
in any such jurisdiction;
(f) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other United States governmental
agencies, authorities or self-regulatory bodies as may be necessary or
reasonably advisable in light of the business and operations of the Company to
enable Omnifrio to consummate the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition thereof;
(g) promptly notify Omnifrio, at any time when a prospectus relating to the
Registration Statement is required to be delivered under the Securities Act,
upon discovery that, or upon the discovery of the happening of any event as a
result of which, the prospectus contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made, and, as promptly as
practicable but subject to Section 1(b) hereof, prepare and furnish to Omnifrio
a reasonable number of copies of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

 

2



--------------------------------------------------------------------------------



 



(h) promptly notify Omnifrio (i) when the prospectus or any prospectus
supplement or post-effective amendment or any Free Writing Prospectus has been
filed and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the
Commission for amendments or supplements to the Registration Statement or to
amend or to supplement such prospectus or for additional information, and (iii)
of the issuance by the Commission of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings for any of
such purposes;
(i) use its commercially reasonable efforts to cause the Registrable Securities
to be listed, within 181 days after the Closing Date, on each securities
exchange or automated quotation system on which shares of its common stock are
then listed;
(j) provide a transfer agent and registrar for the Registrable Securities not
later than the effective date of, or date of the final receipt issued for, the
Registration Statement;
(k) enter into such customary agreements on terms reasonably satisfactory to the
Company and take all such other actions as Omnifrio reasonably requests in order
to facilitate the disposition of the Registrable Securities;
(l) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months beginning with the first day of
the Company’s first full calendar quarter after the effective date of the
Registration Statement, which earnings statement will satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;
(m) in the event of the issuance of any stop order suspending the effectiveness
of the Registration Statement, or of any order suspending or preventing the use
of any related prospectus or ceasing trading of any securities included in the
Registration Statement for sale in any jurisdiction, subject to Section 1(b)
hereof, use its commercially reasonable efforts promptly to obtain the
withdrawal of such order; and
(n) use its commercially reasonable efforts to take or cause to be taken all
other actions, and do and cause to be done all other things, necessary or
reasonably advisable in the opinion of Omnifrio to effect the registration of
the Registrable Securities contemplated hereby.
The Company may require Omnifrio to furnish the Company with such information
regarding Omnifrio and pertinent to the disclosure requirements relating to the
registration and the distribution of such securities as the Company may from
time to time reasonably request in writing.
3. Shelf Take-Downs. At any time after the Registration Statement is converted
into a shelf Registration Statement pursuant to the proviso in Section 2(b), if
Omnifrio delivers a notice to the Company (a “Take-Down Notice”) stating that it
intends to effect a disposition of all or part of the Registrable Securities (a
“Shelf Disposition”) and stating the number of the Registrable Securities to be
included in the Shelf Disposition, then the Company shall amend or supplement
the shelf Registration Statement or related prospectus as may be necessary in
order to enable such Registrable Securities to be disposed of pursuant to the
Shelf Disposition, provided that Omnifrio shall not be entitled to deliver (i)
an aggregate of more than three Take-Down Notices in any twelve month period,
(ii) any Take-Down Notice within 30 days after the effective date of any
registration statement of the Company hereunder, or (iii) any Take-Down Notice
unless it relates to the anticipated sale of Registrable Securities with a
market value of at least $5.0 million (based upon the market value of the
Company’s common stock on the date of the delivery of such Take-Down Notice).

 

3



--------------------------------------------------------------------------------



 



4. Registration Expenses. All expenses incidental to the Company’s performance
of or compliance with this Agreement, including, without limitation, all
registration and filing fees, fees and expenses of compliance with United States
securities or blue sky laws, word processing, duplicating and printing expenses,
messenger and delivery expenses, and fees and disbursements of counsel for the
Company and all independent certified public accountants and other Persons
retained by the Company in accordance with this Agreement, and all of the
Company’s internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expenses of any annual audit or quarterly review, the expenses of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed or on the NASDAQ (all such expenses, “Registration
Expenses”), will be borne by the Company; provided that (i) all Selling Expenses
and (ii) fees and disbursements of counsel for Omnifrio will be borne by
Omnifrio.
5. Indemnification.
(a) The Company agrees to indemnify and hold harmless, and hereby does indemnify
and hold harmless, Omnifrio, its affiliates and their respective officers,
directors, members, managers and partners and each Person who directly or
indirectly controls Omnifrio (within the meaning of the Securities Act) (each, a
“Omnifrio Indemnitee”) against, and pay and reimburse such Omnifrio Indemnitee
for any losses, claims, damages, liabilities, joint or several, or actions or
proceedings, whether commenced or threatened, in respect thereof, (collectively,
“Losses”) to which such Omnifrio Indemnitee may become subject under the
Securities Act or otherwise, insofar as such Losses arise out of or are based
upon (i) any untrue or alleged untrue statement of material fact contained in
any Registration Statement, prospectus, preliminary prospectus or Free Writing
Prospectus or any amendment thereof or supplement thereto, (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or (iii) any violation by the
Company of any rule or regulation promulgated under the Securities Act or any
state securities laws applicable to the Company and relating to action or
inaction required of the Company in connection with the Registration, and the
Company will pay and reimburse each such Omnifrio Indemnitee for any legal or
any other expenses actually and reasonably incurred by them in connection with
investigating, defending or settling any such Losses, provided that the Company
will not be liable in any such case to the extent that any such Losses or
expenses arise out of (i) or are based upon an untrue statement or alleged
untrue statement, or omission or alleged omission, made in such Registration
Statement, any such prospectus, preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto, or in any application, in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by Omnifrio expressly for use therein or (ii) facts or
circumstances that resulted in a breach of any representation or warranty of
Omnifrio or the Members in the Purchase Agreement or any document or certificate
delivered pursuant thereto (without regard to any baskets, caps, survival
periods or other limitations on the Company’s (or its subsidiaries’) ability to
make an indemnification claim with respect to any such breach under the Purchase
Agreement.

 

4



--------------------------------------------------------------------------------



 



(b) Omnifrio will furnish to the Company in writing such information with
respect to itself and the Members as the Company reasonably requests for use in
connection with any such Registration Statement or prospectus and will indemnify
and hold harmless the Company, its directors and officers, and each other Person
who controls the Company (within the meaning of the Securities Act but excluding
any Omnifrio Indemnitee to the extent it may be deemed to control the Company)
(each, a “Company Indemnitee”) against any Losses to which any such Company
Indemnitee may become subject under the Securities Act or otherwise, insofar as
such Losses arise out of or are based upon (i) any untrue or alleged untrue
statement of material fact contained in the Registration Statement, prospectus,
preliminary prospectus or Free Writing Prospectus or any amendment thereof or
supplement thereto or in any application or (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but, in each case, only to the extent
that such untrue statement or omission is made in such Registration Statement,
any such prospectus, preliminary prospectus or Free Writing Prospectus or any
amendment or supplement thereto, or in any application, in reliance upon and in
conformity with written information prepared and furnished to the Company by
Omnifrio or any Member expressly for use therein, and Omnifrio will reimburse
the Company and each such Company Indemnitee for any legal or any other expenses
actually and reasonably incurred by it in connection with investigating,
defending or settling any such Loss; provided that the obligation to indemnify
and hold harmless will be limited in the aggregate to the net amount of proceeds
received by Omnifrio from the sale of Registrable Securities pursuant to the
Registration Statement.
(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party will not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim (to the extent such fees and expenses are otherwise indemnifiable
hereunder), unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim.
(d) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.
(e) If the indemnification provided for in this Section 5 is unavailable or
insufficient for any reason whatsoever to hold harmless an indemnified party
with respect to any Losses or expenses referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
will contribute to the amount paid or payable by such indemnified party as a
result of such Losses or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other hand in connection with the statements or
omissions which resulted in such loss, liability, claim, damage or expense as
well as any other relevant equitable considerations. The relevant fault of the
indemnifying party and the indemnified party will be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. Notwithstanding the foregoing, the amount Omnifrio
will be obligated to contribute pursuant to this Section 5(e) will be limited to
the net amount of proceeds received by Omnifrio from the sale of Registrable
Securities pursuant to the Registration Statement (less the aggregate amount of
any damages which Omnifrio has otherwise been required to pay in respect of such
Losses or any substantially similar Losses arising from the sale of such
Registrable Securities).

 

5



--------------------------------------------------------------------------------



 



6. Term. This Agreement will be effective as of the Closing Date and will
continue in effect, subject to the terms of Section 5, thereafter until the
earliest of (a) its termination by the consent of the parties hereto or their
respective successors in interest, (b) the date on which the Company is no
longer required to keep the Registration Statement effective pursuant to Section
2(b) and (c) the dissolution, liquidation or winding up of the Company.
7. Defined Terms. Capitalized terms when used in this Agreement have the
following meanings:
“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act.
“Closing” has the meaning given to such term in the Purchase Agreement.
“Closing Date” has the meaning given to such term in the Purchase Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute and the rules and regulations thereunder, as in effect
from time to time.
“Lock-Up Agreement” has the meaning given to such term in the Purchase
Agreement.
“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.
“Registrable Securities” means (i) any equity securities of the Company issued
to Omnifrio as consideration under the Purchase Agreement, and (ii) any equity
securities issued or issuable directly or indirectly with respect to the
securities referred to in the foregoing clause (i) by way of conversion or
exchange thereof or share dividend or share split or in connection with a
combination of shares, recapitalization, reclassification, merger, amalgamation,
arrangement, consolidation or other reorganization. As to any particular
securities constituting Registrable Securities, such securities will cease to be
Registrable Securities when (x) they have been effectively registered or
qualified for sale by prospectus filed under the Securities Act and disposed of
in accordance with the Registration Statement, or (y) they are no longer owned
by Omnifrio.
“Register,” “registered” and “registration” refers to a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such Registration
Statement, and compliance with applicable state securities laws of such states
in which Omnifrio notifies the Company of its intention to offer Registrable
Securities.
“Registration” means the registration of Registrable Securities required by
Section 1.
“Registration Expenses” has the meaning set forth in Section 4(a).
“Registration Statement” means the prospectus and other documents filed with the
Commission to effect the Registration under the Securities Act.

 

6



--------------------------------------------------------------------------------



 



“Rule 144” means Rule 144 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.
“Rule 415” means Rule 415 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute and the rules and regulations thereunder, as in effect from time
to time.
“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder.
“Shelf Disposition” has the meaning set forth in Section 3.
“Take-Down Notice” has the meaning set forth in Section 3.
8. Miscellaneous.
(a) No Inconsistent Agreements. The Company will not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to Omnifrio in this Agreement.
(b) Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto will have the right to injunctive relief, in addition to
all of its other rights and remedies at law or in equity, to enforce the
provisions of this Agreement.
(c) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only upon the prior written consent
of the parties hereto.
(d) Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns. Notwithstanding the foregoing, no transferee or assignee
of Omnifrio shall be entitled to have shares of Company common stock held by it
included in the Registration Statement.
(e) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
(f) Counterparts. This Agreement may be executed simultaneously in two
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.

 

7



--------------------------------------------------------------------------------



 



(g) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
(h) Governing Law. This Agreement and the rights and duties of the parties
hereto hereunder shall be governed by and construed in accordance with laws of
the State of New York, without giving effect to its principles or rules of
conflict of laws to the extent such principles or rules are not mandatorily
applicable by statute and would require or permit the application of the laws of
another jurisdiction.
(i) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when personally delivered or
received by certified mail, return receipt requested, or sent by guaranteed
overnight courier service. Such notices, demands and other communications will
be sent to the Company and Omnifrio in the manner and at the addresses set forth
in the Purchase Agreement.
[the remainder of this page intentionally left blank]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

            PRIMO WATER CORPORATION
      By:   /s/ Mark Castaneda         Name:   Mark Castaneda        Title:  
Chief Financial Officer        OMNIFRIO BEVERAGE COMPANY, LLC
      By:   /s/ Carl V. Santoiemmo         Name:   Carl V. Santoiemmo       
Title:   Manager     

[Registration Rights Agreement]

 

 